Citation Nr: 1531936	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-26 333	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral upper extremity segmental motor neuropathy, to include as due to Agent Orange/herbicide exposure. 

2. Entitlement to service connection for a skin rash, to include as due to Agent Orange/herbicide exposure.

3. Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from November 1964 to April 1967.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2008 rating decision of the VA Regional Office (RO) in San Diego, California that declined to reopen the claim of entitlement to service connection for chronic progressive segmental motor neuropathy and denied service connection for skin rash and headaches.  The Veteran resides within the jurisdiction of the Boston, Massachusetts VA RO.

The appellant was scheduled for a Travel Board hearing in May 2015 but failed to report and has not presented good cause for doing so.  As such, the hearing request is considered withdrawn.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that in an application for VA compensation received in March 2004, the Veteran wrote that he had received treatment for neurological disability since 1978 at Wing Memorial in Palmer, MA, Mercy Hospital in Springfield, MA, and Massachusetts General in Boston, MA.  On VA examination in September 2007, it was noted that he had obtained treatment for a concussion at Baystate Memorial Center in Springfield, MA in April 2007.  Such evidence may be pertinent to the claims on appeal.  There is no documentation in the record that this information has ever been requested.  As such, the Veteran will be requested to provide authorization to secure those records and any others that may be relevant to the claimed disorders.

The Veteran also indicated in the March 2004 application that he received treatment for neurological disability at VA Northampton, MA and VA Albany in Albany, NY.  In a statement dated in April 2013, he related that he also had treatment for nerve disease at the VA Hospital in West Haven, CT.  The Board observes that there are sporadic VA records dating from 1992.  The record indicates that the appellant continues to receive VA outpatient treatment at Northampton VA.  The most consistent and recent evidence dates from 2007 through September 2011.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from 1967 through 2006 and from October 2011 through the present should be requested from the facilities named above and associated with the electronic record. 

The record reflects that the Veteran had pre-service and post service history of head trauma.  There is also an entry in the service treatment records referring to head injury.  However, when the appellant was afforded a VA examination for headaches in September 2007, the examiner provided no opinion as to whether any current headaches were related to service, to include on the basis of aggravation.  The Veteran should thus be afforded a current VA examination for headaches to address this deficiency.  Additionally, since that time, service connection has been granted for posttraumatic stress disorder (PTSD).  VA is required to consider all issues reasonably raised by the evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).  Therefore, on remand, the examiner must address whether any current headache disability is at least as likely as not secondary to or aggravated by service-connected PTSD.

The Veteran asserts that he has a skin disorder related to Agent Orange/herbicide exposure.  The record reflects, however, that he has never had an examination in this regard.  As such, a dermatology examination will be scheduled.  


Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he provide authorizations identifying the names and addresses of all providers, including Wing Memorial, Palmer, MA, Mercy Hospital, Springfield, MA, Massachusetts General, Boston, MA and Baystate Memorial Center, Springfield MA, as well as any others who have treated him nerve disease, skin rash and headaches.  After securing the necessary releases, the RO should request this information and associate it with the claims folder. 

2. Request VA outpatient records dating from 1967 through 2006, to include any that might be retired or on microfilm, and from October 2011 through the present from VA Northampton MA, VA Albany NY and VA West Haven, CT and associate them with Virtual VA/VBMS.  All attempts to retrieve the records should be documented and must continue until a negative reply is received or it is reasonably determined that such records do not exist.  If these records are not located, the Veteran should be notified of such and provided an opportunity to respond.

3. Following completion of the above, schedule the Veteran for an appropriate VA examination to address the nature and etiology of claimed headaches.  The entire claims file must be made available to the examiner for review, and the examination report should reflect such a review was performed.  Any clinically indicated testing and/or consultations must be accomplished.  Following a review of the claims file and physical examination of the Veteran, the examiner is to address the following: 

a. Is there clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran suffered from a headache disability prior to active service?  If yes, is there clear and unmistakable evidence that this preexisting headache disability was not aggravated (chronically worsened beyond normal progression) by such service?  All evidence utilized in reaching these conclusions must be discussed in detail.

If (a) is in any way answered in the negative, the Veteran is to be presumed sound at service entry (i.e., the Veteran is to be assumed not to have suffered a headache disability at service entrance).  Applying this presumption, address the following:

b.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's headache disability had its onset or is otherwise etiologically related to his period of active service.  In providing this opinion, the examiner must comment on in-service symptomatology as appropriate.

c. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current headache disability is proximately due to (caused by) his service-connected disabilities, to include PTSD?

d. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's headache disability has been aggravated (chronically worsened beyond normal progression) by his service-connected disabilities, to include PTSD?  In providing this opinion, the examiner is instructed that the phrase "related to" is insufficient to address the question of aggravation.

A full and complete rationale must be provided for all opinions expressed.  

4. Schedule the Veteran for an appropriate VA examination to address the nature and etiology of claimed skin rash.  The entire claims file must be made available to the examiner for review, and the examination report should reflect such a review was performed.  Any clinically indicated testing and/or consultations must be accomplished.  Following a review of the claims file and physical examination of the Veteran, the examiner is to offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current skin condition had its onset or is otherwise etiologically related to the Veteran's active service.  In offering this opinion, the examiner must specifically comment on presumed in-service herbicide exposure and provide a full and complete rationale.

5. The Veteran is advised that the consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2014). 

6. The RO should ensure that the medical reports requested above comply with this remand and its instructions.  If a report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. See Stegall v. West, 11 Vet.App. 268, 271 (1998).

7. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


